Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the energy" and “the energy recovery system”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12 and 17-19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Brooks (US 2001/0032892).
Brooks discloses:
1. A fluid delivery system (e.g., FIGS 3, 9), comprising:
a smart hose, comprising:
a fluid conduit (10) configured to deliver a fluid (e.g., para. 0034); and 
a first electrically conductive element (32) configured to deliver electricity through a length of the smart hose (e.g., para. 0034);
a master hub (22) disposed on a fluid delivery device (e.g., the “fire engine”, or the “pumper”); and
at least one slave hub (24) disposed on the smart hose and communicatively coupled to the master hub.
2. The system of claim 1, comprising a second slave hub disposed on a second location on the smart hose and communicatively coupled to the master hub (see FIG 3, including two slave hubs 24), or a second smart hose comprising a second fluid conduit configured to deliver a second fluid and a second electrically conductive element configured to deliver electricity through a second length of the second smart hose (this limitation is recited in alternative format and therefore not positively required of the claim).
3. The system of claim 1, wherein the slave hub is configured to communicate data to a second system (the slave hub itself is so capable, as it contains signal conductive elements, for example see para. 0011 which discusses communication with a signal device mounted on the nozzle; note that the second system is not positively required of the claim, but is rather recited as intended for use with the positively required slave hub, so as to define a capability of the slave hub).
4. The system of claim 3, wherein the second system comprises a sensor system, an information display system, a data input system (such as the signaling device, e.g., 16, para. 0011, 0034), or a combination thereof (further defining the second system does not act to transform it into a positive requirement of the claim, and this limitation is met in that Brooks’ slave hub is capable of use with such a second system).
7. The system of claim 1, wherein the smart hose is configured to provide for power line communications (PLC) via the first electrically conductive element (the electrical wire itself is capable of transmitting power and communication signals).
8. The system of claim 7, wherein the PLC comprises amplitude shift keying, frequency modulation, or a combination thereof (the electrical wire is capable of transmitting such power line communications).
9. The system of claim 1, wherein the fluid delivery device comprises a proportioner system (the regulator controller and servo valves of FIG 9; alternatively the master hub is read as the regulator controller ad proportioner is read as the servo valves) configured to deliver one or more fluids (water, air), and wherein the fluid is included in the one or more fluids.
10. The system of claim 1, wherein the fluid delivery device or the smart hose comprises a second master hub (the remote signaling device, e.g. 16, at the nozzle) communicatively coupled to the at least one slave hub (24), to a second slave hub (the other member 24), or to a combination thereof (as shown in FIG 3).
11. The system of claim 7, comprising a smart fitting (the second member 24, FIG 3; consistent with Applicant’s description of the smart fitting at Applicant’s para. 0075, PGPub) coupled to the smart hose via the first electrically conductive element and configured to provide for the (PLC) via the first electrically conductive element (24 itself is capable of handling PLC signals).
12. The system of claim 1, wherein the smart hose comprises a second electrically conductive element configured to deliver electricity through the length of the smart hose (a plurality of wires 32 are disclosed, e.g., para. 0034).
17. A fluid delivery system, comprising: 
a proportioner system (the servo valves of FIG 9) configured to control a pressure, a temperature, a flow, or a combination thereof, of a first fluid (compressed air) and of a second fluid (pressurized water); and 
at least one smart hose (10) configured to deliver the first or the second fluid to a spray gun (10 is so capable, just as it delivers the fluids to nozzle 26, note that the spray gun is not positively recited), wherein the smart hose comprises a hollow conduit (through which the air/water flow) configured to deliver the first or the second fluid and a first conductive layer (32) configured to deliver electricity through a length of the smart hose; 
a master hub (22; alternatively the “regulator controller” of FIG 9; alternatively again the signaling device 16) disposed on the proportioner system; and 
at least one slave hub (24) disposed on the smart hose and communicatively coupled to the master hub.
18. The system of claim 17, wherein the slave hub is configured to communicate data to a second system (it is so capable, such as to the signaling device (16) or to the regulator controller of FIG 9).
19. The system of claim 18, wherein the second system comprises a sensor system, an information display system, a data input system (the signaling system, 16), or a combination thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Bourget (US 2006/0289561).
Regarding claims 5 and 6, Brooks discloses the invention as claimed with exception to the energy recovery system coupled to the smart hose, wherein the energy comprises a thermal energy and wherein the energy recovery system is configured to transform the thermal energy into electricity.  However Bourget teaches the use of a temperature sensing element (thermocouple 112, which converts thermal energy into electrical voltage) on a similar smart hose.  To monitor the temperature on or around Brooks’ hose, it would have been obvious to use a thermocouple therewith (i.e., an energy recovery system coupled to the smart hose which transforms thermal energy into electricity), as taught by Bourget.
Regarding claim 17, should it be determined that Brooks does not disclose the electrical wire (32) to be a first conductive “layer”, then see Bourget, which teaches that it was known to form a similar electrical conductor as a “layer” (40, 42; FIG 1).  To similarly conduct signals along the length of Brooks’ hose, it would have been obvious to use a signal conducing “layer”, as taught by Bourget.
Regarding claims 18 and 19, see the corresponding anticipation analyses of Brooks set forth above.
Regarding claim 20, see the analysis of claims 5 and 6 set forth immediately above.

Claim(s) 17-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Shoap (US 2009/0071665).
Regarding claim 17, should it be determined that Brooks does not disclose the electrical wire (32) to be a first conductive “layer”, then see Shoap, which teaches that it was known to form a similar electrical conductor as a “layer” (165, 170; FIG 1C).  To similarly conduct signals along the length of Brooks’ hose, it would have been obvious to use a signal conducing “layer”, as taught by Shoap.
Regarding claims 18 and 19, see the corresponding anticipation analyses of Brooks set forth above.
Regarding claim 20, see the analysis of claims 5 and 6 set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2005/0279865 discloses a similar hose with an electrical conductor therein and control elements on a nozzle of the hose (see FIG 7A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
8/26/22